Citation Nr: 1505447	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for low back strain with bilateral sacroiliitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 2006 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a low back strain with bilateral sacroiliitis, and assigned a 10 percent disability rating.   

In December 2014, the Veteran testified at a videoconference hearing before the undersigned at the RO.  A transcript has been associated with the claims file.  

At the hearing, the Veteran raised the issue of entitlement to service connection for migraines secondary to her service-connected back condition.  See Hearing Transcript, p. 10.  The issue is not currently on appeal before the Board and is currently being adjudicated by the RO.

The issue of entitlement to service connection for a cervical spine disability has been raised by the record.  See Hearing Transcript, p. 10.  As this claim does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, the issue is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at the December 2014 hearing that the frequency of her flare-ups related to her lumbar spine disability has increased since her most recent VA examination in September 2011.  See Hearing Transcript, p. 18.  Specifically, she reported experiencing flare-ups twice per week, while on VA examination in September 2011, she reported experiencing flare-ups every two to three weeks.  This indicates a worsening of her service-connected disability and another VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, with respect to her reported flare-ups, the September 2011 VA examiner noted that the extent of additional limitation of motion was "uncomfortable," but did not provide an opinion as to the estimated loss in degrees during flare-ups.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The September 2011 VA examiner did not have the opportunity to review treatment records from Chiro Plus Clinics dated between June 2011 and July 2011, because these were received after the examination.  The VA examiner also noted there was no evidence of scoliosis following examination of the spine.  However, mild scoliosis of the thoracic and lumbar spine was noted in the above reference private treatment records.  The Veteran contended at the hearing that this was a significant deficiency in the VA examination.

The treatment records from Chiro Plus Clinics also indicate the Veteran was prescribed physical therapy sessions.  Records of such sessions have not been associated with the claims file.  VA has a duty to obtain reports of private treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization to obtain records of any physical therapy for her back condition, to include physical therapy.  If the Veteran fails to provide any necessary authorization, tell her that she may obtain and submit the records herself.

2.  Then schedule the Veteran for a VA examination to assess the current severity of her service-connected low back disability.  The examiner should review the claims folder.  

The examiner should note whether the Veteran has scoliosis and any associated symptoms.
  
The examiner should state whether the service-connected low back disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.   These findings are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.  If the examiner is unable to estimate the limitation of motion during flare-ups, the examiner should ask the Veteran to report the limitation during flare-ups.

A rationale must be provided for any opinion.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




